EXHIBIT 10.28


 
AMENDMENT NO. 9 TO RECEIVABLES PURCHASE AGREEMENT


THIS AMENDMENT (this “Amendment”), dated as of August 10, 2007, is entered into
by and among is entered into by and among SCP Distributors LLC (“Distributors”),
Superior Commerce LLC (“SPE”), JPMorgan Chase Bank, N.A. f/k/a Bank One, NA
(Main Office Chicago), individually (“JPMorgan Chase”), Jupiter Securitization
Company LLC f/k/a Jupiter Securitization Corporation (“Conduit”), JS Siloed
Trust (the “Trust”), and JPMorgan Chase Bank, N.A. f/k/a Bank One, NA (Main
Office Chicago), as agent for the Purchasers (the “Agent”), and pertains to that
certain RECEIVABLES PURCHASE AGREEMENT dated as of March 27, 2003 by and among
the parties hereto other than the Trust (as has been amended prior to the date
hereof, the “RPA”).  Unless defined elsewhere herein, capitalized terms used in
this Amendment shall have the meanings assigned to such terms in the RPA.
 
PRELIMINARY STATEMENTS
 
Jupiter wishes to assign all of its right, title and interest in, to and under
the Agreement to the Trust, and the Trust wishes to accept such assignment; and
 
In connection with the foregoing assignment, certain technical amendments to the
Agreement are required.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.                      Amendments.
 
(a)           For value received, Jupiter hereby assigns all of its right, title
and interest in, to and under the Agreement and other Transaction Documents to
the Trust, and the Trust hereby accepts such assignment.  From and after the
date hereof, all references in the Transaction Documents to “Jupiter
Securitization Company LLC,” “Jupiter” or “Conduit,” whether alone or as part of
another defined term, are hereby replaced with references to “JS Siloed Trust,”
“JSST” or “Trust,” respectively.  The address for notices to JS Siloed Trust
shall be as set forth below its signature hereto.
 
(b)           Section 7.1(a) is hereby amended to re-number existing clause
(viii) thereof as clause (ix) and to insert the following new clause (viii) in
its appropriate numerical order:
 
(viii)  Change in Accounting Treatment.  Promptly, upon any determination by
Distributors and its consolidated Subsidiaries to account for the transactions
contemplated by the Transaction Documents, as off-balance sheet sales for
financial accounting purposes, written notice of such proposed change in
financial accounting treatment.
 


2

--------------------------------------------------------------------------------


 
(c)           Section 10.1 is hereby amended to delete “the Agent and each
Purchaser” where it appears in the third line thereof and to replace it with
“the Agent, Jupiter and each Purchaser”.
 
(d)           Section 14.5(b)(iii) is hereby amended and restated in its
entirety to read as follows:
 
(iii) by the Agent to any rating agency, Commercial Paper dealer, Funding Source
or any other entity organized for the purpose of purchasing, or making loans
secured by, financial assets for which JPMorgan Chase acts as the administrative
agent or trustee and to any officers, directors, employees, outside accountants
and attorneys of any of the foregoing, provided each such Person referred to in
clause (iii) is informed of the confidential nature of such information.
 
(e)           Section 14.6 is hereby amended and restated in its entirety to
read as follows:
 
Section 14.6.  Bankruptcy Petition.  Each of Seller, the Servicer, the Agent and
each Financial Institution hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior
indebtedness of JSST or Jupiter, it will not institute against, or join any
other Person in instituting against, JSST or Jupiter any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
 
(f)           Section 14.13 is hereby amended and restated in its entirety to
read as follows:
 
Section 14.13.  JPMorgan Chase Roles
 
.  Each of the Financial Institutions acknowledges that JPMorgan Chase acts, or
may in the future act, (i) as administrative trustee for the Trust, (ii) as
administrative agent for Jupiter and the Financial Institutions, (iii) as
issuing and paying agent for the Commercial Paper, (iv) to provide credit or
liquidity enhancement for the timely payment for the Commercial Paper and (v) to
provide other services from time to time for the Trust, Jupiter or any Financial
Institution (collectively, the “JPMorgan Chase Roles”).  Without limiting the
generality of this Section 14.13, each Financial Institution hereby acknowledges
and consents to any and all JPMorgan Chase Roles and agrees that in connection
with any JPMorgan Chase Role, JPMorgan Chase may take, or refrain from taking,
any action that it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative trustee for the Trust, and the giving
of notice to the Agent of a mandatory purchase pursuant to a Funding Agreement.
 
 
3

--------------------------------------------------------------------------------


 
(g)           The following definitions are hereby amended and restated in their
entirety as set forth below:
 
“Commercial Paper” means promissory notes of Jupiter Securitization Company LLC
(together with its successors, “Jupiter”) issued in the commercial paper market.
 
“Funding Agreement” means this Agreement, any agreement executed by the Trust
and Jupiter under which Jupiter agrees to provide funds to the Trust, and any
agreement or instrument executed by any Funding Source with or for the benefit
of Jupiter or the Trust.
 
“Funding Source” means (i) any Financial Institution, (ii) Jupiter, or (iii) any
insurance company, bank or other funding entity providing liquidity, credit
enhancement or back-up purchase support or facilities to Jupiter or the Trust.
 
“Pooled Commercial Paper” means Commercial Paper notes of Jupiter subject to any
particular pooling arrangement by Jupiter, but excluding Commercial Paper issued
by Jupiter for a tenor and in an amount specifically requested by any Person in
connection with any agreement effected by Jupiter or the Trust.
 
                Section 2.                      Representations and
Warranties.  In order to induce the Agent and the Purchasers to enter into this
Amendment, each of the Originators and the SPE hereby represents and warrants to
the Agent and the Purchasers that (a) after giving affect to this Amendment each
of such Person’s representations and warranties contained in Article II of the
RSA or Article V of the RPA, as applicable, is true and correct as of the date
hereof, (b) the execution and delivery by such Person of this Amendment, and the
performance of its obligations hereunder, are within its corporate or limited
partnership, as applicable, powers and authority and have been duly authorized
by all necessary corporate or limited partnership, as applicable, action on its
part, and (c) this Amendment has been duly executed and delivered by such Person
and constitutes the legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
Section 3.                      Condition Precedent. This Amendment shall become
effective as of the date first above written upon receipt by the Agent of this
Amendment duly executed by each of the parties hereto.
 
Section 4.                      Miscellaneous.
 
(a)           Except as expressly modified hereby, the RPA remains unaltered and
in full force and effect.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).
 
(b)
 
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.
 
<signature pages follow>
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 
SUPERIOR COMMERCE LLC






By:       /s/ Shaleen Lee
Name:  Shaleen Lee
Title:    President




SCP DISTRIBUTORS LLC






By:       /s/ Craig K. Hubbard
Name:  Craig Hubbard
Title:    Treasurer













 
5

--------------------------------------------------------------------------------

 

JUPITER SECURITIZATION COMPANY LLC


By:  JPMorgan Chase Bank, N.A., its attorney-in-fact






        /s/ Authorized Signatory
By:  Authorized Signatory
Its:   Vice President







JS SILOED TRUST


By:  JPMorgan Chase Bank, N.A., as Administrative Trustee




        /s/ Authorized Signatory
By:  Authorized Signatory
Its:   Vice President


Address for Notices:


JS Siloed Trust
c/o JPMorgan Chase Bank, N.A., as Administrative Trustee
Chase Tower, 10 S. Dearborn
Chicago, Illinois 60670
Attn:    Asset Backed Securities Conduit Group
Fax:     (312) 732-3600










JPMORGAN CHASE BANK, N.A.,
    as a Financial Institution and as Agent




        /s/ Authorized Signatory
By:  Authorized Signatory
Its:   Vice President



 
6

--------------------------------------------------------------------------------

 
